EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Applicant is reminded that any amendment filed as provided by 37 CFR 1.312 must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's Response
The reply of December 22, 2021, has been received and entered into the electronic case file. 
The amendments to the reproductions and the specification act to overcome the previously given rejection under 35 USC 112 (a) and (b).  The rejection has now been withdrawn.
Examiner’s Amendment to the Claim
For proper form (37 CFR 1.153 or 37 CFR 1.1025), and to correct a typographical error the claim has been amended to read: 
--Claim: The ornamental design for a planter as shown and described.--
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY J BELL whose telephone number is (571)272-8999. The examiner can normally be reached 9:30-6:30 Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Krakower can be reached on 571-272-4496. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.J.B./Examiner, Art Unit 2917                                                                                                                                                                                                        

/MICHELLE E. WILSON/Supervisory Patent Examiner, Art Unit 2926